
	
		I
		111th CONGRESS
		2d Session
		H. R. 6374
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Payne introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Higher Education Act of 1965 to provide for
		  the refinancing of certain private education loans for physicians practicing
		  primary care medicine.
	
	
		1.Private Education Loan
			 RefinancingTitle IV of the
			 Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) is amended by adding at
			 the end the following:
			
				JPrivate Education
				Loan Refinancing
					499A.Private
				education loan refinancing for physicians
						(a)In
				general
							(1)AuthorityThe
				Secretary shall carry out a Physician Private Education Loan Refinancing
				Program in accordance with this section.
							(2)Availability of
				fundsThere are hereby made available, in accordance with the
				provisions of this section, such sums as may be necessary to make loans under
				this section through refinancing private education loans to all individuals
				eligible to receive refinancing under this section.
							(3)Private
				education loanIn this section, the term private education
				loan has the meaning given the term qualified education
				loan in section 221 of the Internal Revenue Code, but does not include
				any loan made under this title or under the Public Health Service Act.
							(b)Eligible
				BorrowerAn individual shall be eligible to receive private
				education loan refinancing under this section if the individual meets the
				following requirements:
							(1)The individual is participating in a
				residency program, approved by the Accreditation Council for Graduate Medical
				Education or the American Osteopathic Association, at a hospital in one of the
				following specialties:
								(A)Family
				medicine.
								(B)Obstetrics/gynecology.
								(C)General internal
				medicine.
								(D)Gerontology.
								(E)General
				pediatrics.
								(F)General
				psychiatry.
								(2)The individual is
				not enrolled, on a half-time or more basis, in an eligible institution under
				this title (as such term is defined in section 435(a)).
							(3)The individual is
				indebted on at least 1 private education loan for the period of enrollment
				preceding their residency program.
							(4)The individual is
				not in default on a loan made, insured, or guaranteed under this title.
							(5)The individual has
				not previously obtained refinancing under this section.
							(c)Refinancing
				Under the Physician Private Education Loan Refinancing Program
							(1)In
				generalThe Secretary shall refinance a private education loan in
				accordance with this section for an individual who is eligible for private
				education loan refinancing pursuant to subsection (b). Such refinancing loans
				shall have the same terms and conditions as a Federal Direct Consolidation
				Loan, except as provided in paragraphs (4) and (5).
							(2)Types of loans
				eligible to be refinancedA private education loan is eligible to
				be refinanced under this section if the loan was incurred after July 1, 2008.
							(3)Loan
				limitsThe maximum amount of private education loans that may be
				refinanced by an individual under this section is an amount equal to the sum of
				unpaid principal, accrued interest, and late charges of all private education
				loans eligible under paragraph (2) incurred by such individual.
							(4)Interest
				rateThe interest rate for a private education loan refinanced
				under this section shall be 8.25 percent.
							(5)Repayment
				termsA loan refinanced under this section shall have the same
				repayment terms, conditions, and benefits as a Federal Direct Consolidation
				Loan, except that such loan shall not be eligible for—
								(A)consolidation with
				any other loan eligible for loan consolidation under this title;
								(B)income-based
				repayment terms under this title; or
								(C)any loan
				forgiveness or cancellation provided under this title or under the Public
				Health Service Act, except in the case of death or permanent and total
				disability.
								(6)Loan application
				and promissory noteThe Secretary shall develop and distribute a
				standard application and promissory note and loan disclosure form for loans
				refinanced under this section.
							(7)Loan
				disbursementThe proceeds of any loan refinanced under this
				section shall be paid by the Secretary directly to the holder of the private
				education loan being refinanced for the purpose of discharging or reducing the
				debt on such private education loan on behalf of the borrower, subject to
				repayment terms under this section.
							(d)Annual report to
				congressThe Secretary shall report to Congress annually on the
				volume and repayment status of private education loans refinanced under this
				section.
						.
		
